ORDER
PER CURIAM.
AND NOW, this 16th day of April, 1992, the matter is dismissed for mootness. We note that this matter is unique in that an injury has been asserted but no request for a remedy has been made. Therefore, we have no other recourse but to consider that this case is moot. It is the longstanding policy of this Court not to render an advisory opinion. We must apply this policy in the instant case even though the facts would indicate that there was no apparent impropriety by Michael Cummings, Jr.
LARSEN, J., did not participate in the consideration or decision of this matter.